DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 10, 12-13, 15-19, are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hybart (Rates of Crystallization of Copolyamides.  I. Random Copolymers of Nylons 6 and 11, J. Applied Polymer Science (1969) pp 2643 -2648) or Harvey et al  (Rates of Crystallization of Copolyamides. 11. Random Copolymers of Nylons 66 and 6, , J. Appl. Polym. Sci., 14, (1970), pp. 2133-2143) 
Hybart discloses a method for making nylon 6.11 copolymers,  prepared via hydrolytic polycondensation of 11 -aminoundecanoic acid (co- aminoundecanoic, nylon 11) and 6-aminohexanoic acid (co-aminocaproic acid, nylon 6) in a 95:5 weight ratio, respectively (see page 2644, experimental section, paragraph 1 and 2). 
Hybart teaches that an addition of small amount of caprolactam in the Nylon 11 polymerization system leads to 5 fold increase of the crystallization rate, while DTC melting point appears relatively high.
Practically, it allows to decrease cooling time in the injection molding or extrusion process, while keeping a broad working temperature range of the final article.
Harvey teaches crystallization rates of copolyamides 66/6.  The temperatures of crystallization are reduced as more comonomer is introduced. A close correlation between melting and crystallization behavior is observed. The copolymerized component is acting as a diluent rather than entering the homopolymer crystal.
Harvey teaches the entire range of each monomer in  the copolymer and demonstrates reduction of its crystallization temperature by increasing the comonomer content. The reduction temperature above is more than claimed  5C (see Table II).
Harvey and Hybart fails to teach the claimed limitation reduction of crystallization temperature is reduction of melting temperature
However, since Applicant, Harvey and Hybart disclose the same range of a comonomer in a polyamide, the same change  of crystallization and melting temperatures are inherently achieved. 
Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same change  of crystallization and melting temperatures in Harvey’s and Hybart’s copolyimides as disclosed in instant Application,  since the references above and Applicant teach the polyamides of the same structures.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



3.	Claims 10-30 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hager et al (US 20080249237) in view of Harvey or Hybart.
Hager discloses a process for preparing ultrafine powders with particle size less than 70 um based on polyamides by contacting polyamides with an alcoholic medium (see Abstract).
Hager discloses polyamides method of nylon-11 and nylon-12 containing from 0 to 30 percent by weight of one or more comonomers, such as caprolactam, hexamethylenediamine, etc. prepared by hydrolytic or acidolytic or activated anionic polymerization (see 0031) with following precipitation (see 0007).
Regarding claim 30, Hager does not teach activator or catalyst used. However, the reference teaches activated anionic polymerization used (see 0031), which implies the use of catalyst and activator in the powder synthesis.
However, Hager does not teach a specific  Example of laurillactam and caprolactam copolymer, where the second monomer presents at 1-7% wt.
Hybart discloses a method for making nylon 6.11 copolymers,  prepared via hydrolytic polycondensation of 11 -aminoundecanoic acid (co- aminoundecanoic, nylon 11) and 6-aminohexanoic acid (co-aminocaproic acid, nylon 6) in a 95:5 weight ratio, respectively (see page 2644, experimental section, paragraph 1 and 2). 
Harvey teaches crystallization rates of copolyamides 66/6.  The temperatures of crystallization are reduced as more comonomer is introduced. A close correlation between melting and crystallization behavior is observed. The copolymerized component is acting as a diluent rather than entering the homopolymer crystal.
Harvey teaches the entire range of each monomer in  the copolymer and demonstrates reduction of its crystallization temperature by increasing the comonomer content. The reduction temperature above is more than claimed  5 C (see Table II).
Harvey and Hybart fails to teach the claimed limitation reduction of crystallization temperature is reduction of melting temperature
Thus, since Applicant, Harvey and Hybart disclose the same range of a comonomer in a polyamide, the same change  of crystallization and melting temperature is inherently achieved. 
It would have been obvious to a person of ordinary skills in the art to expect the same change  of crystallization and melting temperature in copolyamides as disclosed in instant Application,  since the references cited and Applicant teach the polyamides of the same structures.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 10-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10836117. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10836117 claims  a process for reducing the crystallization temperature and the melting temperature of a polyamide derived 
polymerization major monomer and  minor comonomer where the latter component selected from the group consisting of 11-aminoundecanoic acid, lauryllactam, caprolactam, caprolactone, and a diamine-diacid selected from the group consisting of: 6.6, 6.10, 6.11, 6.12, 6.14, 6.18, 10.10, 10.12, 10.14, 10.18 and 10.T, T being terephthalic acid, minor comonomer representing from 1% to 7% by mass of the total blend of said monomer and comonomer, such that the reduction in the crystallization temperature is greater than the reduction in the melting temperature, relative to the crystallization temperature and the melting temperature of the polyamide obtained from the polymerization of said major monomer,
wherein the polyamide obtained from the polymerization of said major monomer is a powder with a particles size of 10 μm to 350 μm.
The major monomer is selected from the group consisting of 11-aminoundecanoic acid, lactam 12, and decanediamine-sebacic acid couple (10.10), and the change in the crystallization temperature is at least 5°C.
U.S. Patent No. 10836117 discloses that the polyamide can be obtained by either anionic or hydrolytic polymerization (see claims 2 and 3) and use one of dissolution, precipitation, extrusion, atomization, spraying, cold nebulization, hot nebulization, milling, cryogenic milling, screening, viscosity raising, and combinations thereof  after the polymerization (see claim 4).
Regarding independent claim 30, since U.S. Patent No. 10836117 claim s anionic polymerization, the presence of a catalyst and an activator is implying. 

Thus, the reference teaches all limitations of independent claims 10, 20 and 30 and dependent claims 11-19 and 21-29.



 






5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765